Title: To Benjamin Franklin from Francis Maseres, [1772]
From: Maseres, Francis
To: Franklin, Benjamin


[1772]
Mr: Maseres presents his compliments to Dr: Franklyn and sends him two more copies of the collection of Quebec instruments and the draught of a toleration-act; of which he desires the doctor to transmit one set to his son, Governour Franklyn of New Jersey, and the other to Mr: Galloway, of Philadelphia, the speaker of the house of Assembly, with Mr: Maseres compliments, by the first convenient opportunity. He desires the doctor would send him another copy of his tract called Squire Richard, if he can spare one, for a friend of Mr: M’s, who was much pleased with it, and desires to have one.
 
Addressed: To / Dr: Franklyn, in Craven Street / in the Strand.
